Citation Nr: 0630035	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  05-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for prostate 
urethritis.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1978.  He is a Vietnam and Peacetime Era veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
lumbar strain, prostate urethritis, pseudofolliculitis 
barbae, and a right shoulder condition.

In May 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to service connection for lumbar 
strain, prostate urethritis, and pseudofolliculitis barbae 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Competent evidence of a right shoulder condition due to an 
injury in service is not of record.




CONCLUSION OF LAW

A right shoulder condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004);

The Board finds that the VCAA notice requirements for service 
connection for a right shoulder condition have been satisfied 
by the June 2004 letter sent to the veteran.  In the June 
2004 letter, which was sent prior to the initial adjudication 
of the claim, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  During the May 2006 hearing, the veteran stated 
that during service, he fell playing soccer for the base.  
The veteran explained that as a result of his fall, he gets a 
"tightening" of the back and neck.  This establishes that 
the veteran is aware of the type of evidence necessary to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that it would make reasonable efforts to 
help him get evidence to support his claim such as medical 
records and employment records.  The June 2004 letter stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and VA outpatient treatment 
records from October 1999 to May 2004.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for a right shoulder condition, the Board finds that VA was 
not under an obligation to provide an examination, as such is 
not necessary to make a decision on this claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§5103A(d).  Here, the evidence does not indicate that the 
veteran's right shoulder condition may be associated with his 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  The 
veteran has not brought forth evidence suggestive of a causal 
connection between a right shoulder condition and service.  
The RO informed the veteran that he would need medical 
evidence of a relationship between the veteran's right 
shoulder condition and service, and the veteran has not 
provided such evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103(a)(2); 38 C.F.R. § 3.159(d).



II.  Decision   

The veteran testified during the May 2006 hearing that while 
in service, he injured his right shoulder playing soccer.  He 
explained further that since the injury, he suffers from a 
"tightening around the shoulder and neck area."  The 
veteran attributes his right shoulder condition to service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Review of the evidentiary record reveals there is no 
competent medical evidence showing the veteran currently has 
a disability due to a right shoulder condition.  The 
veteran's service medical records show that on April 12, 
1976, he suffered an injury to his right shoulder while 
playing soccer.  The service medical record stated that there 
were no signs of a fracture or dislocation.  At the veteran's 
separation examination in November 1978, there were no 
complaints or findings related to a right shoulder condition.

While there is evidence showing the veteran was treated for a 
right shoulder injury in service, there is no medical 
evidence showing he currently has a disability due to an in-
service condition.  In this regard, the Board notes that VA 
outpatient treatment records dated October 1999 to May 2004 
reveal no complaints, treatment, or diagnosis related to a 
right shoulder condition.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Therefore, the veteran's claim for service connection for a 
right shoulder condition must be denied, as the evidence 
fails to establish the veteran has the claimed condition.  
There is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

ORDER

Entitlement to service connection for a right shoulder 
condition is denied.



REMAND

The claims for service connection for lumbar strain, prostate 
urethritis, and pseudofolliculitis barbae require further 
development before a final decision can be made.  There is 
evidence in the veteran's service medical records that these 
disabilities may have arisen during his period of honorable 
military service.  Morever, there is evidence that these 
conditions continue to persist.

A.  Lumbar Strain

The Board notes that in the August 2004 rating decision, the 
RO denied service connection for lumbar strain because the 
condition was neither incurred in nor was caused by service.  
The RO relied on its review of the veteran's service medical 
records and VA outpatient records and concluded that there is 
"record of treatment in service for [a] back condition, 
[but] no permanent residual or chronic disability subject to 
service connection is shown by the service medical records or 
demonstrated by evidence following service."  It is noted 
that service medical records document history and treatment 
on several occasions for lumbar strain.  Treatment for lumbar 
strain is also noted since service.

Given the evidence showing the presence of a lumbar strain in 
service as well as the veteran's contentions regarding 
continuation of those symptoms thereafter, the Board finds 
that an examination is necessary prior to final appellate 
review.  

B.  Prostate Urethritis

The August 2004 rating decision denied service connection for 
prostate urethritis because the veteran's service medical 
records and outpatient records failed to show a "permanent 
residual or chronic disability subject to service connection 
. . . ."  Service medical records show the veteran was 
treated several times for a urinary tract infection and was 
diagnosed with prostate urethritis during service.  VA 
outpatient records include complaints and treatment for 
urinary problems.

While no medical evidence showing such a relationship has 
been submitted, the veteran's in-service treatment and 
subsequent treatment of urinary problems raise significant 
medical questions regarding the onset of a disability.  
Therefore, the Board finds that an examination is necessary 
prior to final appellate review.

C.  Pseudofolliculitis Barbae

The Board notes that in the August 2004 rating decision, the 
RO denied service connection for pseudofolliculitis barbae 
because the condition was neither incurred in nor was caused 
by service.  The RO relied on the veteran's service medical 
records and outpatient treatment reports, and concluded that 
although there is a record of treatment in service for a 
dermatology problem, the "medical evidence of record fails 
to show that this disability has been clinically diagnosed."

It is noted that the veteran's service medical records 
document history and treatment for various skin problems.  
Since service, VA outpatient treatment records reflect 
treatment and complaints of fungal dermatitis.  The record 
contains competent evidence that the veteran's disability or 
symptoms may be associated with his period of active service, 
as shown by his service medical records.  In addition, the 
record does not contain a nexus opinion and therefore, does 
not contain sufficient medical evidence for the Board to make 
a decision on the claim.  The Board finds that a remand for a 
medical examination and opinion is necessary in order to 
render a fully informed decision.

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for lumbar 
strain, prostate urethritis, and pseudofolliculitis barbae.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claims.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

As discussed above, the VCAA requires that the VA assist a 
claimant in obtaining evidence needed to substantiate the 
claim.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded a VA examination 
to determine whether there is a causal nexus 
between his back disability and his active military 
service.  All indicated tests and studies should be 
conducted and all findings described in detail.  
The claims file must be made available to the 
examiner for review, and the examination report 
should reflect that such review is accomplished.

a.  A diagnosis of any currently manifested 
back disability should be made and the 
examiner should render an opinion as to 
whether the condition is, in whole or in 
part, etiologically related to, or had its 
onset during the veteran's military service.  
All necessary special studies or tests, 
including X-ray films, if necessary, are to 
be done.

b.  In this regard, the examiner is requested 
to offer an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
element of his current back disability is 
related to the veteran's active service.

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  If it cannot be determined whether the 
veteran currently has a back disability that 
is related to his active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this 
is so.

2.  The veteran should be afforded a VA examination 
to determine whether there is a causal nexus 
between prostate urethritis and his active military 
service.  All indicated tests and studies should be 
conducted, and all findings described in detail.  
The claims file must be made available to the 
examiner for review, and the examination report 
should reflect that such review is accomplished.

a.  A diagnosis of any currently manifested 
prostate disability should be made and the 
examiner should render an opinion as to 
whether the condition is, in whole or in 
part, etiologically related to, or had its 
onset during the veteran's military service.  
All necessary special studies or tests are to 
be done.

b.  In this regard, the examiner is requested 
to offer an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
element of a prostate disability is related 
to the veteran's active service.

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  If it cannot be determined whether the 
veteran currently has a prostate disability 
that is related to his active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this 
is so.

3.  The veteran should be afforded a VA examination 
to determine whether there is a causal nexus 
between his fungal dermatitis and his active 
military service.  All indicated tests and studies 
should be conducted, and all findings described in 
detail.  The claims file must be made available to 
the examiner for review, and the examination report 
should reflect that such review is accomplished.

a.  A diagnosis of any current skin problem 
should be made and the examiner should render 
an opinion as to whether the condition is, in 
whole or in part, etiologically related to, 
or had its onset during the veteran's 
military service.  All necessary special 
studies or tests are to be done.

b.  In this regard, the examiner is requested 
to offer an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
element of his current skin problem is 
related to the veteran's active service.

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  If it cannot be determined whether the 
veteran currently has a skin problem that is 
related to his active service, on a medical 
or scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify in 
the report, and explain why this is so.

4.  Thereafter, the issues on appeal should be 
readjudicated. If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


